Citation Nr: 1805572	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-24 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disability, and if so, whether service connection is warranted.

2. Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse.



ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 1974 to September 1977 and in May 1992 with subsequent service in the Army National Guard, Air National Guard, and the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in May 2017 and a transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. In an unappealed December 2010 rating decision, the RO denied service connection for a back disability. 

 2. Evidence added to the record since the December 2010 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a back disability.

3. Resolving all doubt in favor of the Veteran, the Veteran's back disability was incurred during a period of ACDUTRA.

4. The evidence is at least in equipoise as to whether the Veteran incurred a left foot disability during a period of ACDUTRA.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and thus, the criteria for reopening the claim of entitlement to service connection for a back disability have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2. The criteria for service connection for a back disability have been met.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a left foot disability have been met.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran's claim for service connection for a back disability was initially denied by way of a December 2010 rating decision. The claim was denied because there was no evidence of an in-service event and no evidence that a back condition had been clinically diagnosed.  The Veteran was notified of the decision in a December 2010 letter, but did not appeal or submit relevant evidence within one year.  Therefore, that decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the December 2010 denial, new evidence in the form of treatment records, letters, and lay statements has been associated with the claims file.  Some of that evidence is also material.

The evidence added to the record since December 2010 includes a June 2012 private treatment record in which the Veteran was diagnosed with mild dextroscoliosis and degenerative changes with disc space narrowing.  See June 2012 Private Treatment Records.  As the foregoing evidence establishes that the Veteran was diagnosed with a back condition, it relates to an unestablished fact that is necessary to substantiate the Veteran's claim.  Thus, new and material evidence has been received, and the claim for service connection for a back disability is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017); see also 38 U.S.C. § 101(24)(B); 38 C.F.R. § 3.6(a) (defining "active military, naval, or air service" as including any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C. § 5107 (b) (2012); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

Back Disability

The Veteran is seeking service connection for a back disability.  Specifically, the Veteran contends that he injured his back when he twisted his ankle during a period of ACDUTRA service.  Following review of the evidence of record, the Board finds that service connection for a back disability is warranted.

At the outset, a review of the evidence of record shows that the Veteran had active duty for training from May 23, 2010 to June 6, 2010.  See Request and Authorization for Active Duty Training/Active Duty Tour.  

Turning to the elements of service connection, a current diagnosis of a back disability is confirmed by the evidence of record.  More specifically, private treatment records dated in October 2011 note mild dextroscoliosis, degenerative changes with disc space narrowing, and osteophyte formation.  Private treatment records dated in November 2012 note discogenic disease and mild osteoarthritis.  The Veteran's VA medical records also document a current diagnosis of a back disability.  

The Veteran's service treatment records (STRs) are negative for any complaints or treatment for a back disability during his May 2010 to June 2010 period of ACDUTRA.  However, in a letter dated in July 2010 Richard F. Jones, D.O., FAAFP (Dr. Jones) noted that the Veteran presented in his office on June 24, 2010 as a follow-up from an urgent-care visit, complaining of foot and back pain for over a month.  Id.  Additionally, the Board finds the Veteran's testimony credible that he injured his back during his ACDUTRA period of service when he twisted his ankle while stepping down from his bunk.  The Board also finds the Veteran's testimony credible that he did not go to the sick call during his period of ACDUTRA service because he was leaving soon and could go see his civilian doctor.  Thus, the remaining question is whether the Veteran's current back disability is related to his in-service injury.

In this regard, the evidence of record includes a letter from Dr. Jones dated in July 2012 which suggests that the Veteran's current back disability first manifested during his ACDUTRA service.  Dr. Jones noted that the Veteran's x-ray results revealed mild detroscoliosis, degenerative changes with disc space narrowing, and osteophyte formation.  Dr. Jones further noted that he had treated the Veteran numerous times for this chronic pain and that the Veteran had been suffering from chronic back pain since May 2010 (the relevant period of ACDUTRA.) 

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran's back disability, was incurred during a period of ACDUTRA.  Resolving reasonable doubt in the Veteran's favor, service connection for a back disability is warranted.

Left Foot Disability

The Veteran is seeking service connection for a left foot disability.  Specifically, the Veteran contends that he injured his left foot when he twisted his ankle during a period of ACDUTRA service.  Following review of the evidence of record, the Board finds that the evidence is in equipoise with regard to whether the Veteran's left foot disability was incurred in his period of ACDUTRA service.  Resolving reasonable doubt in the Veteran's favor, service connection for a left foot disability is warranted.

As previously stated, the Board notes that the Veteran had active duty for training during the period from May 2010 to June 2010.  See Request and Authorization for Active Duty Training/Active Duty Tour.   
 
Turning to the elements of service connection, a current diagnosis of a left foot disability is confirmed by the evidence of record.  More specifically, private treatment records dated in February 2011 document a diagnosis of severe rigid hammer toe deformity of second toe with dislocation at the second metatarsophalangeal joint on the left foot.  Private treatment records dated in July 2012 note deformities of the proximal shafts of the third and fourth metatarsals, consistent with old healed fractures, and erosion lateral aspect head of the second metatarsal.  The Veteran's VA medical records also document a current diagnosis of a left foot disability.

The Veteran's STRs are negative for any complaints of or treatment for a left foot disability during his May 2010 to June 2010 period of ACDUTRA.  However, in a letter dated in July 2010 Dr. Jones noted that the Veteran presented in his office on June 24, 2010 as a follow-up from an urgent-care visit, and complained of foot and back pain for over a month.  Id. (The Veteran had active duty for training from May 23, 2010 to June 6, 2010.)   Additionally, the Board finds the Veteran's testimony credible that he injured his foot during his ACDUTRA period of service when he twisted his ankle while stepping down from his bunk.  The Board also finds the Veteran's testimony credible that he did not go to the sick call during his period of ACDUTRA service because he was leaving soon and could go see his civilian doctor.  Thus, the remaining question is whether the Veteran's current left foot disability is related to his in-service injury.

In this regard, the evidence of record includes a letter from Dr. Jones, dated in July 2012 which suggests that the Veteran's current left foot disability first manifested during his ACDUTRA service.  Dr. Jones noted that the Veteran's x-ray results revealed deformities of the proximal shafts of the third and fourth metatarsals, consistent with old healed fractures; erosion lateral aspect head of the second metatarsal; and mild hammertoe deformity of the second toe.  Dr. Jones further noted that he had treated the Veteran numerous times for this chronic pain and that the Veteran had been suffering from chronic foot pain since May 2010 (the relevant period of ACDUTRA.)  

The Board acknowledges that the evidence of record includes a December 2013 VA treatment note which states that x-ray findings reveal possible bony fusion of the second proximal interphalangeal joint is favored to be a congenital normal variant.  However, this note is merely conclusory and not supported by a rationale.  The Board finds Dr. Jones' opinion of significant probative value, as it was based on the Veteran's medical history and consistent treatment of the Veteran's condition. 

In view of the foregoing, the Board finds that the competent and credible evidence of record is at least in equipoise as to whether the Veteran's left foot disability was incurred during a period of ACDUTRA. Resolving reasonable doubt in the Veteran's favor, service connection for a left foot disability disability is warranted.


ORDER

Service connection for a back disability is granted.

Service connection for a left foot disability is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


